Case 2:06-cv-03136-JS Document 41-15 Filed 01/28/21 Page 1 of 2 PageID #: 6807




                       EXHIBIT 7
                                                                                                                                                          ..
              Case 2:06-cv-03136-JS Document 41-15 Filed 01/28/21 Page 2 of 2 PageID #: 6808
                                                                    State of Connecticut
                                                                 Department of Public Safety
                                          Se~ Offender Registry •· Regist . ti




                                                                               0
                                                                                            -
                                                                                   Student [] Employed/Carry on vocation O Non resident CT
                                                                               em I •
                                      tratton:
                                Statute TiUe                                   Conviction Dale           Docket Number              Court Location

       tuyc~V.              ~~~ -~Cu.--.\~                                      \.~-~C> - %~
                                                                                                                                        ~"-?.~-1~
       Place of Crime:          Arresting Agency ~    I riD <. II~~            Date of Release:          Local Case #:              Court Name/ GAN~

       N-Y.
                            -       e,._~~
                                                                                                                                    C,o0"'-~ c.~vv ~ •

       Statute #                Statute Trtle                                  Conviction Date           Docket Number

       f\Y~c'(""\,u•
       Place of Crime:          Arresting Agency                               Date of Release:          Local Case #:              Court Name/ GA No.


       Duration of Registration:                0 10 years ' Life O Other.      End Registration Date:
       Offense Classification:                 xually Violent O nse O Criminal Offense Against a victim who is a minor O Non-Violent
                                       -,.,H:;,,,..,i n Joosdicllon O Felon for sexual u se
                                           Current Status ~                 ~~/Ethnicity (check all that apply)
                                           D On Probati01,.h Parole                                                            •
                                                                            f]--white D Asian D Black D Native Amer. Hispanic O Other



                                          FBI#
.I .
                                         7 9t'b4 'bW\.3>

  --   Scars, Marks, Tattoos, Other physical characteristics:


        Check all tasks compl~ted:                                                                     DPs-694-C-3 Reg. Requirements Form


                                                                                              ':::l-a}O"'\                  4~ "o-1::63,
                                                          Location DNA sample taken               Date DNA sample taken         Dale Photo taken


                                                                                      l l'4 :\                                 Y---()\rD~
         Name & Title o~terlng Offici                                         Badge Number If Applicable                           Date of ReglstratiOn

         C>:f;_:>        G (~:t\:G                                                                  ?l::O-E:>8S-1s-6        ~o
       · Nane of Registering A ~ f Registration                                                            Agency Telephone           Number

        Ful registration requires all of the foDowlng: completion of this form, a full set of fingerprints, a photograph taken at the time of registration,
        and a biological sample taken for the purposes of DNA analysis. Registrants wtll be required to complete address verifications fonns that will
        be malled to their last reported address every 90 days. The address verification fonns must be signed and returned by mall by a date which Is
        10 days after the date such form was mailed to the registrant. Registrants must report a change of address 1n \\Tiling to the Sex Offender
        Registry Unit Within 5 days of a change of address.
                             Failure to com lete r lstratlon re ulrements or                      false lnfonnatlon Is a Class D felon •
                                                                                                          Date Signed:

                                                                                                          L{-cJ 7--0;
       •Any         information in this registry to i,uure, harass, or commit a criminal act against any person Included In the registry
                          or any other person Is subject to ct1minal prosecution.• Sec. 54-258a, C.G.S.)
Mai to: Department ublic Safety- Sex Offender Registry Unit 1111 Country Club Rd. Middletown, CT 06457-9294 (860) 685-8060
DPS694-C (Rev. 11/04)
